Citation Nr: 1222330	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  07-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1971 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for PTSD.  

In August 2010 the Board issued a decision, finding that new and material evidence had been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  After reopening the claim, the Board remanded the issue, on the merits, to the RO via the Appeals Management Center (AMC), in Washington, DC.  In the August 2010 remand, the Board directed the AMC to obtain complete treatment records from the Tulsa VA outpatient clinic from the early 1980s through 1998; request the Veteran to provide information regarding any treatment from July 1985 to the present and obtain any such treatment records; explain the discrepancies between the February 2009 memorandum from the JSRRC and the April 2010 response from the JSRRC; make a determination as to whether Veteran's service onboard the USS Cushing in 1985 was in a location involving exposure to hostile military or terrorist activity; determine whether any of the Veteran's reported stressors either (1) involve fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity, and have been sufficiently corroborated or verified; and finally, schedule the Veteran for an appropriate VA examination to determine whether he has a psychiatric disorder, to include PTSD, as a result of his military service.  As will be explained below, the Board is not satisfied that there has been substantial compliance with the remand directives set out in August 2010 as pertains to the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

As set forth in the prior Board decision/remand, pursuant to the Clemons decision, the issue on the title page reflects the expanded issue on appeal.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Although further delay is regrettable, the appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.
REMAND

As noted in the Board's prior remand, the Veteran contends he has PTSD as a result of several reported in-service stressor events.  Although he had reported multiple stressors, the Board focused on these three: (1) while stationed onboard the USS Enterprise, in November or December 1974, there was reportedly a fire and he helped a crew member that was burned; (2) while stationed onboard the USS Enterprise, in approximately April 1975, he witnessed a plane crash on takeoff and his friend was the only one of four crew members who was killed; and (3) while stationed onboard the USS Cushing in 1985, their ship came under fire in the Persian Gulf by Iranians.  The Board also noted that the Veteran had also reported that he has had psychiatric problems since service, and that he was treated for mild schizophrenia in service in 1984 at Great Lakes Naval Hospital. 

Of record, since the Board's prior remand, is a Memorandum dated in January 2012, in which the AMC's JSRRC Coordinator noted that although not occurring in the months claimed by the Veteran, that the 1975 Command History Report of the USS Enterprise did document the loss of an EA-6B aircraft on January 13th, resulting in the death of a crewmember.  The JSRRC Coordinator concluded, based on the cited research, that although the Veteran's own unit, VA-97, did not utilize EA-6B aircraft while deployed aboard the USS Enterprise, another unit (VAQ-137), which was deployed aboard the USS Enterprise at that same time as VA-97 and the Veteran himself, did utilize such aircraft.  The JSRRC Coordinator also indicated that personnel records confirmed that the Veteran was stationed aboard the USS Enterprise on January 13, 1975, which was the day of the EA-6B aircraft accident; making it likely that the Veteran witnessed this event as contended.  Finally, the JSRRC Coordinator determined that corroborating evidence had been provided to a degree to which the AMC could concede the Veteran's stressor.  

Although one of the Veteran's reported stressors was corroborated, the subsequent VA examination in February 2012 found that he did not meet the DSM-IV-TR criteria for the diagnosis of PTSD.  The record contains conflicting medical evidence regarding whether the Veteran has a diagnosis of PTSD.  In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  Because there is medical evidence showing that the Veteran has been treated for PTSD, at least since 1998, on remand, the RO should address the Veteran's prior diagnosis of PTSD and his current diagnosis of schizophrenia and finding that he does not meet the DSM criteria for PTSD in light of the McClain case cited above. 

Further, with regard to the diagnosis of schizophrenia rendered on the VA examination in 2012, the Board notes that the Veteran was reportedly having hallucinations at the time of the VA examination.  The VA examiner opined that the Veteran's schizophrenia, paranoid type, was less likely than not incurred or caused by service.  For rationale, the examiner noted that the Veteran's records reflected no treatment for his disorder while in the military, and that this disorder was less likely than not (less that 50% possibility) of service onset or otherwise related thereto.  

The Board finds the VA examiners rationale to be problematic and not probative in that it does not appear that the VA examiner considered the Veteran's psychiatric treatment in service, or his report of psychiatric symptoms and treatment since service.  In that regard, the Board notes that STRS clearly show that the Veteran received various mental disorder diagnoses - including anxiety reaction in January 1977; adjustment disorder; recurrent major depression; marital maladjustment; adjustment reaction of adult life; adjustment disorder with mixed emotional features; and recurrent major depression.  In January 1984, the diagnosis was rule out borderline personality disorder.  His separation examination in June 1985, however, showed he was evaluated as normal on psychiatric examination.  Post-service treatment records show that the Veteran was apparently diagnosed with PTSD in 1998, as well as other psychiatric disorders, including schizophrenia.  Additionally, the Veteran has reported that he has had psychiatric problems since service, and that he was treated for mild schizophrenia in service in 1984 at Great Lakes Naval Hospital.  A VA treatment record dated in December 1997 showed that the Veteran reported he had a psychiatric history dating back to about 12 years prior when he began experiencing visual and auditory hallucinations.  

The United States Court of Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In considering the record in the light most favorable to the Veteran, and  because the VA examiner did not note the Veteran's psychiatric treatment in service, his report of hallucinations in service, as well as his report of psychiatric symptoms since service, the Board finds it necessary to afford the Veteran a supplemental VA opinion, or if not available, another VA medical examination, regarding the probable etiology of any current psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Moreover, in the report, the VA examiner must acknowledge and discuss the Veteran's report of a continuity of psychological symptoms and other related symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment he may have received regarding any psychiatric disorder.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

2. In adjudicating the PTSD portion of the Veteran's claim, consider the McClain v. Nicholson case cited above, in light of the Veteran's prior treatment for PTSD, but current diagnosis of schizophrenia and finding that he does not meet the DSM criteria for PTSD.  If any further development is required in considering this Court case, such development should be undertaken.  

3. Forward the claims folder, including a copy of this remand, to the examiner who conducted the February 2012 VA examination for a supplemental opinion.  Request that the examiner review the claims folder again, and to note that such review has been accomplished.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner(s) in order to render the requested medical opinions noted below.

a. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current psychiatric disorder had an onset in or is causally related to the Veteran's active service (during which the Veteran underwent at least some mental health treatment); or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability). 

b. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

c. In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's psychological symptoms he has experienced since service. The examiner also should be advised that an indication that rendering an opinion would require mere speculation, based on the sole fact that schizophrenia was not diagnosed in service, is insufficient - especially in light of the Veteran's report of hallucinations and other mental health treatment in service. 

4. Once the above-requested development has been completed, the Veteran's claim must be readjudicated.  If any decision remains denied, the Veteran and his representative must be provided with an appropriate supplemental statement of the case, as well as an opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

